DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/09/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 25-26 have been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 24-25 over Omura and FSANZ as evidenced by Sun has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 2, 4-10, 12-19, 24-26
Withdrawn claims: 				None
Previously cancelled claims: 		3, 11, 20-23
Newly cancelled claims:			24-25
Amended claims: 				1, 26
New claims: 					None
Claims currently under consideration:	1-2, 4-10, 12-19, 26
Currently rejected claims:			1-2, 4-10, 12-19, 26
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 8-9, 12-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP 2005006505; Google translation relied on for citations; previously cited) in view of FSANZ (“Risk and technical assessment report – Application A1123, December 13, 2016, Food Standards Australia New Zealand, pages i-58; previously cited), as evidenced by Sun (Sun et al., “Soya milk exerts different effects on plasma amino acid responses and incretin hormone secretion compared to cows’ milk in healthy, young men”, September 2016, British Journal of Nutrition, vol. 116, pages 1216-1221; previously cited).
Regarding claim 1, Omura teaches a method for flavor generation (corresponding to a method for producing a soybean curd having a rich flavor [0001]), the method comprising thermal treating [0024] an iso-oligosaccharide of formula (I), wherein R and B are connected via a 1➔6 glycosidic linkage; B is an aldohexose monosaccharide unit of formula (IB1), B comprising carbon 6 bearing a hydroxyl group (-OH)  forming the 1➔6 glycosidic linkage between R and B; and R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing a hydroxyl group (–OH) forming the 1➔6 glycosidic linkage; wherein the sign * indicates a point of attachment for the group R to B; wherein the iso-oligosaccharide of formula (I) is a flavor precursor in Maillard reactions [0017], [0043]; and wherein the thermal treating is performed at temperatures of 90-110°C for 2-15 minutes [0024], which fall within the claimed temperature and time frame, and the thermal treating generates the  odorant 4-hydroxy-2,5-dimethyl-3(2H)-furanone (corresponding to 4-hydrocypress-2,5-dimethyl 3 2(H)-furanone [0017]).  Omura also teaches that the method also comprises mixing the iso-oligosaccharide of formula (I) with glycine (corresponding to mixing isomaltooligosaccharide with soybean milk [0043] which contains glycine as evidenced by page 1218, column 1, paragraph 3 of Sun).  Omura does not teach that the method generates at least 1.5 times more of the odorant when “X” is a monosaccharide or a linear or branched oligosaccharide than the method when “X” is hydrogen.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a higher amount of odorant does not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.  It teaches that the isomaltooligosaccharide is a commercial preparation (corresponding to a purchased reagent [0033]), but it does not teach that “X” is connected to A via a covalent bond and is selected from the group consisting of hydrogen, monosaccharide, and linear or branched oligosaccharide and that the iso-oligosaccharide of formula (I) comprises one iso-oligosaccharide or a mixture of iso-oligosaccharides.
However, FSANZ teaches that commercial preparations of isomaltooligosaccharide commonly contain a mixture of iso-oligosaccharides including ones wherein “X” is connected to A via a covalent bond and is selected from the group consisting of hydrogen, monosaccharide, and linear or branched oligosaccharide (corresponding to isomaltose, isomaltotriose, and isomaltotetraose in Table 1 on pages 7-8 and paragraph 2  on page 6).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Omura by including a mixture of iso-oligosaccharides of formula (I) wherein a hydrogen, monosaccharide, or linear or branched oligosaccharide is connected to A via a covalent bond as taught by FSANZ.  Since Omura is using a commercial preparation of isomaltooligosaccharide of formula (I), it would be obvious for the preparation to comprise iso-oligosaccharides having a hydrogen, monosaccharide, or linear or branched oligosaccharide connected to A via a covalent bond since FSANZ teaches that commercial preparations already contain them.  Therefore, the claim is rendered obvious.
Regarding claim 2, Omura teaches the invention as described above in claim 1, including the thermal treating generates the odorant 4-hydroxy-2,5-dimethyl-3(2H)-furanone [0017]. 
Regarding claim 4, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is an aldohexose monosaccharide having formula (IB1) (corresponding to isomaltooligosaccharide [0043]).
Regarding claim 5, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is an aldohexose monosaccharide (corresponding to isomaltooligosaccharide [0043]).
Regarding claim 8, Omura teaches the invention as disclosed above in claim 1, including the R for the iso-oligosaccharide of formula (I) is not functionalized (corresponding to isomaltose which is found in commercial isomaltooligosaccharide preparations [0033]  as taught in Table 1 on page 8 of FSANZ).
Regarding claim 9, Omura teaches the invention as disclosed above in claim 1, including the R for the iso-oligosaccharide of formula (I) is functionalized so that one of the –OH groups in the monosaccharide unit R is replaced with an A-O* moiety, wherein the asterisk sign (*) represents the point where the group A- is linked to the remaining part of the iso-oligosaccharide of formula (I) via a carbon atom originally bearing the –OH group that is now replaced with the moiety A-O* (corresponding to isomaltotriose which is found in commercial isomaltooligosaccharide preparations [0033] as taught in Table 1 on page 8 of FSANZ).
Regarding claim 12, Omura teaches the invention as described above in claim 1, including the method comprising mixing the iso-oligosaccharide of formula (I) with an ingredient providing free amino groups prior to the thermal treating (corresponding to the amino acid contained in soybean [0009] which is used to produce the soybean milk used as the raw material and then steaming and heating the mixture [0011]).
Regarding claim 13, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an ingredient constituted by the iso-oligosaccharide of formula (I) (corresponding to isomaltooligosaccharide [0043]).
Regarding claim 14, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an ingredient comprising the iso-oligosaccharide of formula (I) (corresponding to isomaltooligosaccharide [0043]).
Regarding claim 15, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an ingredient comprising the iso-oligosaccharide of formula (I) comprising an aldohexose monosaccharide and the iso-oligosaccharide of formula (I) is prepared by an enzymatic process and fermentation process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process as taught page 10, paragraphs 4-6 of FSANZ).
Regarding claim 16, Omura teaches the invention as described above in claim 15, including the method comprising: preparing the ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process as taught on page 10, paragraphs 4-5 of FSANZ); and directly thermal treating the iso-oligosaccharide of formula (I) [0024].
Regarding claim 17, Omura teaches the invention as described above in claim 15, including the method comprising: preparing the ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process as e taught on page 10, paragraphs 4-5 of FSANZ); directly mixing the ingredient comprising the iso-oligosaccharide of formula (I) with another ingredient providing free amino groups to form an intermediate mixture (corresponding to the amino acid contained in soybean [0009] which is used to produce the soybean milk used as the raw material [0011]); and thermal treating the intermediate mixture [0011].
Regarding claim 18, Omura teaches the invention as described above in claim 15, including the method comprising: preparing the ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process taught on page 10, paragraphs 4-5 of FSANZ); and thermal treating the intermediate mixture [0011]. Omura discloses that the isomaltooligosaccharide was purchased from a corporation [0033] which means that the isomaltooligosaccharide  ingredient was stored after its preparation and prior to its thermal treating.
Regarding claim 19, Omura teaches the invention as described above in claim 15, including the method comprising: preparing the ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process as taught on page 10, paragraphs 4-5 of FSANZ); mixing the ingredient comprising the iso-oligosaccharide of formula (I) with another ingredient providing free amino groups to form an intermediate mixture (corresponding to the amino acid contained in soybean [0009] which is used to produce the soybean milk used as the raw material [0011]); and thermal treating the intermediate mixture [0011].  Omura discloses that the isomaltooligosaccharide was purchased from a corporation [0033] which means that the isomaltooligosaccharide  ingredient was stored after its preparation and prior to being mixed with the ingredient providing free amino groups thermal treating.
Regarding claim 26, Omura teaches the invention as described above in claim 1.  It does not teach the method generates at least 5 times more of the odorant when “X” is a linear or branched oligosaccharide than the method when “X” is hydrogen.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a higher amount of odorant does not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.

Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon (Kweon et al., “Cake Baking with Alternative Carbohydrates for Potential Sucrose Replacement. II. Functionality of Healthful Oligomers and Their Effects on High-Ratio Cake-Baking Performance”, September 2016, Cereal Chemistry, vol. 93, issue 6; previously cited) in view of Nashalian (Nashalian, O., “Mechanistic insights into the role of metals in the Maillard reaction using mass spectrometry and isotope labeling techniques”, June 2016, McGill University, Montreal, pages i-iii, 14-18; previously cited), as evidenced by Litwinek (Litwinek et al. “Amino Acids Composition of Proteins in Wheat and Oat Flours Used in Breads Production”, 2013, vol. 2, special issue 1, pages 1725-1733).
Regarding claim 1, Kweon teaches a method comprising thermal treating (corresponding to baking at 340°F in line 193) an iso-oligosaccharide of formula (I), wherein R and B are connected via a 1➔6 glycosidic linkage; B is a ketohexose monosaccharide unit of formula (IB2), B comprising carbon 6 bearing a hydroxyl group (-OH)  forming the 1➔6 glycosidic linkage between R and B; and R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing a hydroxyl group (–OH) forming the 1➔6 glycosidic linkage; wherein the sign * indicates a point of attachment for the group R to B; wherein X is connected to A via a covalent bond and is hydrogen (corresponding to isomaltulose in line 211); wherein the iso-oligosaccharide of formula (I) is a flavor precursor in Maillard reactions (lines 383-385) and the iso-oligosaccharide of formula (I) comprises one iso-oligosaccharide (corresponding to isomaltulose dissolved in water in line 211); and wherein the thermal treating is performed at a temperature of about 171°C (corresponding to baking at 340°F) for 35 minutes (line 193), which fall within the claimed temperature and time frame.  Kweon teaches that the method comprises mixing the iso-oligosaccharide of formula (I) with glycine (corresponding to mixing isomaltulose with whole wheat flour (lines 132, 135, 185-188) which contains glycine as evidenced by Table 2 on page 1728 of Litwinek).  Kweon does not teach that the method generates at least 1.5 times more of the odorant when “X” is a monosaccharide or a linear or branched oligosaccharide than the method when “X” is hydrogen.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a higher amount of odorant does not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.  Although Kweon teaches that the isomaltulose facilitated greater Maillard color development during cake baking (lines 384-387), it does not teach that the method is for flavor generation or that the thermal treatment produced one of the claimed odorants. 
However, Nashalian teaches that the Maillard reaction generates compounds in bakery products such as 2,3 butanedione, 3-methylbutanal, and phenylacetaldehyde (page 17, paragraph 1).  It also teaches that it is known in the art that Maillard products are important in determining the flavor profiles of foods (page 15, paragraph 2 - 16, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Kweon by generating flavor using the Maillard reaction and producing the odorants 2,3 butanedione, 3-methylbutanal, and phenylacetaldehyde as taught by Nashalian.  Since Kweon teaches the Maillard reaction occurring in a cake, but does not disclose the odorants produced in the cake, a skilled practitioner would be motivated to consult an additional reference such as Nashalian in order to determine which odorants to expect from Maillard reaction in a cake, thereby rendering the claimed odorants obvious.  Also, a skilled practitioner would readily recognize that the Maillard reaction would generate flavor, thereby rendering the claimed method being used to generate flavor obvious.
Regarding claims 6 and 7, Kweon teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (IB2) is 6-O-α-glucopyranosyl-D-fructose (corresponding to isomaltulose in line 211).
Regarding claim 10, Kweon teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is 6-O-α-glucopyranosyl-D-fructose (corresponding to isomaltulose in line 211).

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 25-26: Applicant canceled claim 25 and amended claim 26 to fully address the rejections; therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1-2, 4-5, 8-9, and 12-19 over Omura and FSANZ; claims 24-26 over Omura and FSANZ as evidenced by Sun: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to recite features previously recited in claims 24 and 25.  Applicant argued that Omura, FSANZ, and Sun fail to suggest every feature of the claims.  Applicant stated that Omura does not teach the claimed iso-oligosaccharide of formula (I) and that the secondary references of FSANZ and Sun fail to cure the deficiencies of Omura (Applicant’s Remarks, page 10, paragraph 3 – page 12, paragraph 4).
However, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, Omura teaches that the isomaltooligosaccharide is a commercial preparation (corresponding to a purchased reagent [0033]), but it does not teach that “X” is connected to A via a covalent bond and is selected from the group consisting of hydrogen, monosaccharide, and linear or branched oligosaccharide and that the iso-oligosaccharide of formula (I) comprises one iso-oligosaccharide or a mixture of iso-oligosaccharides.  FSANZ teaches that commercial preparations of isomaltooligosaccharide commonly contain a mixture of iso-oligosaccharides including ones wherein “X” is connected to A via a covalent bond and is selected from the group consisting of hydrogen, monosaccharide, and linear or branched oligosaccharide (corresponding to isomaltose, isomaltotriose, and isomaltotetraose in Table 1 on pages 7-8 and paragraph 2  on page 6).  Since Omura is using a commercial preparation of isomaltooligosaccharide of formula (I), it would be obvious for the preparation to comprise iso-oligosaccharides having a hydrogen, monosaccharide, or linear or branched oligosaccharide connected to A via a covalent bond since FSANZ teaches that commercial preparations already contain them.  Therefore, the combination of Omura and FSANZ renders the claim obvious, not Omura alone.  Since Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1-2, 4-5, 8-9, 12-19, and 26 are maintained as written herein.  The rejections of claims 24-25 have been withdrawn due to their cancellation.

Claim Rejections – 35 U.S.C. §103 of claims 1, 6-7, and 10 over Kweon and Nashalian: Applicant’s arguments have been fully considered and are considered to be unpersuasive.
Applicant stated that since (1) present claim 1 has been amended to recite the features of now-canceled claims 24 and 25; and (2) claims 24 and 25 were not included in the obviousness rejection over Kweon and Nashalian, these cited references fail to teach every element of amended claim 1 (Applicant’s Remarks, page 13, paragraph 1 – page 14, paragraph 2).
However, Kweon and Nashalian have been shown to teach the features of amended claim 1 as described above in its rejection.  Since the prior art has been shown to teach the features of amended claim 1 and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1, 6-7, and 10 are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791